          Case 1:12-cv-11687-FDS Document 68 Filed 10/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MANSON BROWN,                       )
                                    )
            Plaintiff,              )
                                    )                Civil Action No.
            v.                      )                20-11687-FDS
                                    )
JOSEPH PEPE, et al.,                )
                                    )
            Defendants.             )
____________________________________)

                                             ORDER

SAYLOR, C.J.

       On September 18, 2020, Manson Brown filed a letter in this closed case asking the Court

to waive any further payments towards the filing fee. Docket No. 66. In his letter, Brown

explains that only $8.00 remains in his account after making monthly payments for the filing fee

and restitution. Id. He states that he is obligated to make filing fee payments for a second civil

action. See Brown v. Pepe, et al., No. 13-12123-RGS. Id.

       The Court is unable to waive Brown’s obligation to make payments towards the filing

fee. Congress set the payment requirements found in the in forma pauperis (“IFP”) statute and

there is no statutory authority for a court to waive payment. See Messere v. White, 2014 WL

202759, at *2 (D. Mass. Jan. 15, 2014) (O’Toole, J.) (“Having filed the complaint, plaintiffs and

the Court are both statutorily limited by the strictures of 28 U.S.C. § 1915 . . . . The PLRA

‘makes no provision for return of fees partially paid or for cancellation of the remaining

indebtedness.’”) (quoting Goins v. Decaro, 241 F.3d 260, 261 (2d Cir.2001)); Calderon v.

Dickhaut, 2011 WL 3652766, at *1 (D. Mass. Aug. 17, 2011) (“In enacting the PLRA, Congress
           Case 1:12-cv-11687-FDS Document 68 Filed 10/27/20 Page 2 of 2



has left little discretion to the courts in this area . . . . Accordingly, this Court is required to

assess an initial partial filing payment and collect subsequent payments on an incremental basis

“until the filing fees are paid.” 28 U.S.C. § 1915(b)(1), (2).”); Fowlkes v. Dennehy, No. 05-

11749-JLT, 2010 WL 4456147, at *1 (D. Mass. Nov. 4, 2010) (“This Court is unaware of any

statutory authority by which a prisoner’s filing fee obligations under the in forma pauperis statute

may be vacated in whole or in part while imprisoned, nor has Plaintiff cited to any legal authority

supporting his request for a waiver or deferment of any of his filing fee obligations. In enacting

the PLRA, Congress has left little discretion to the courts in this area; under 28 U.S.C. §

1915(b) . . . .”).

        Accordingly, the motion is DENIED.

So Ordered.


                                                         /s/ F. Dennis Saylor IV
                                                         F. Dennis Saylor IV
Dated: October 27, 2020                                  Chief Judge, United States District Court




                                                    2
